



Exhibit 10.1
SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION
This summary sets forth the compensation of the Directors of Kimball
Electronics, Inc. (the “Company”). The summary also includes compensation of the
Company’s current Chief Executive Officer, Chief Financial Officer, and the
three other most highly compensated executive officers, who will be referred to
herein as our “Named Executive Officers.”
Director Compensation
All Non-Employee members of the Board of Directors (the “Board”) receive annual
retainer fees of $75,000 plus an additional $65,000 of retainer fees paid in
shares of Common Stock of the Company for service as Directors. The Lead
Independent Director of the Board, the Chairperson of the Audit Committee of the
Board, and the Chairperson of the Compensation and Governance Committee of the
Board each receive an additional $10,000 annual retainer fee.
The Directors can elect to receive some or all of the $75,000 portion of their
annual retainer fees and the additional $10,000 annual retainer fee, if
applicable, in shares of the Company’s Common Stock. The additional $65,000 of
annual retainer fees shall be paid in shares of the Company’s Common Stock. The
Company maintains a Non-Employee Directors Stock Compensation Deferral Plan,
which allows Non-Employee Directors to elect to defer all, or a portion of,
their stock retainer fees until termination of service from the Board. Shares of
Common Stock will be issued either under the Company’s 2014 Stock Option and
Incentive Plan or the Non-Employee Directors Stock Compensation Deferral Plan.
Directors are also reimbursed for reasonable travel expenses incurred in
connection with Board and Committee meeting attendance.
Donald D. Charron, Chairman of the Board and Chief Executive Officer, is a
Director and also an employee of the Company but does not receive compensation
for his service as a Director.
Named Executive Officer Compensation
Base Pay
Periodically, the Compensation and Governance Committee of the Board reviews and
approves the salaries that are paid to the Company’s executive officers. The
following are the current annualized base salaries for the Company’s Named
Executive Officers:
Donald D. Charron, Chairman of the Board, Chief Executive Officer
$
709,752


John H. Kahle, Vice President, General Counsel, Chief Compliance Officer,
Secretary
$
397,800


Steven T. Korn, Vice President, North American Operations
$
323,179


Michael K. Sergesketter, Vice President, Chief Financial Officer
$
322,264


Christopher J. Thyen, Vice President, New Platforms
$
302,271



Cash Incentive Compensation
Each of the Named Executive Officers was eligible to participate in the
Company’s 2014 Profit Sharing Incentive Bonus Plan (the “Plan”) during fiscal
year 2019. Under the Plan, cash incentives are accrued annually and paid in five
installments over the succeeding fiscal year. Except for provisions relating to
retirement, death, permanent disability, and certain other circumstances
described in a participant’s employment agreement, participants must be actively
employed on each payment date to be eligible to receive any unpaid cash
incentive installment. The total amount of cash incentives accrued and
authorized to be paid to the Named Executive Officers based on fiscal year 2019
results is listed below. The Named Executive Officers received an installment of
50% of the payment in August 2019, and the remaining portion will be paid in
equal installments of 12.5% each in September 2019, January 2020, April 2020,
and June 2020.
Donald D. Charron, Chairman of the Board, Chief Executive Officer
$
292,223


John H. Kahle, Vice President, General Counsel, Chief Compliance Officer,
Secretary
$
167,076


Steven T. Korn, Vice President, North American Operations
$
133,061


Michael K. Sergesketter, Vice President, Chief Financial Officer
$
132,167


Christopher J. Thyen, Vice President, New Platforms
$
124,453








--------------------------------------------------------------------------------







Stock Compensation
The Named Executive Officers may also receive a variety of stock incentive
benefits under the Company’s 2014 Stock Option and Incentive Plan consisting of:
incentive stock options, stock appreciation rights, restricted shares,
unrestricted shares, restricted share units, or performance shares and
performance units.
The following table summarizes the long-term performance shares (“LTPS”) issued
in the Company’s Common Stock during August 2019 to the Company’s Named
Executive Officers pursuant to their fiscal year 2019 performance share awards:
 
 


LTPS Grant
(Shares Issued) (1)
Donald D. Charron, Chairman of the Board, Chief Executive Officer
 
65,692


John H. Kahle, Vice President, General Counsel, Chief Compliance Officer,
Secretary
 
16,746


Steven T. Korn, Vice President, North American Operations
 
13,181


Michael K. Sergesketter, Vice President, Chief Financial Officer
 
12,934


Christopher J. Thyen, Vice President, New Platforms
 
12,351


 
 
 
(1) Shares have not been reduced by the number of shares withheld to satisfy tax
withholding obligations.

During August 2019, the Compensation and Governance Committee awarded LTPS
grants for fiscal year 2020 to key employees, including the Named Executive
Officers, under the Company’s 2014 Stock Option and Incentive Plan. One-third
(1/3) of the August 2019 LTPS awards will vest annually over the succeeding
three-year period.
The following table summarizes the maximum number of performance shares granted
in August 2019 to the Company’s Named Executive Officers for fiscal year 2020:
 
 
LTPS Award
 (number of shares)
Donald D. Charron, Chairman of the Board, Chief Executive Officer
 
53,288


John H. Kahle, Vice President, General Counsel, Chief Compliance Officer,
Secretary
 
8,930


Steven T. Korn, Vice President, North American Operations
 
10,774


Michael K. Sergesketter, Vice President, Chief Financial Officer
 
10,695


Christopher J. Thyen, Vice President, New Platforms
 
10,077



The number of shares to be issued to each participant is based upon a
combination of the bonus percentage attainment component calculated under the
Company’s profit sharing incentive bonus plan, adjusted to a three-year average
bonus percentage, and a growth attainment component, which is the Company’s
growth in sales revenue based on comparison of its three-year compounded annual
growth rate (“CAGR”) with the Electronics Manufacturing Services Industry’s
three-year CAGR.
Retirement Plans
The Named Executive Officers participate in a defined contribution,
participant-directed retirement plan that all domestic employees are eligible to
participate in (the “Retirement Plan”). The Retirement Plan provides for
voluntary employee contributions as well as a discretionary Company contribution
which is determined annually by the Compensation and Governance Committee. Each
eligible employee’s Company contribution is defined as a percent of eligible
compensation, the percent being identical for all eligible employees, including
Named Executive Officers. Participant contributions are fully vested
immediately, and Company contributions are fully vested after five years of
participation. All Named Executive Officers are fully vested. The Retirement
Plan is fully funded. For those eligible employees who, under the 1986 Tax
Reform Act, are deemed to be highly compensated, their individual Company
contribution under the Retirement Plan is reduced. For employees who are
eligible, including all Named Executive Officers, there is a nonqualified,
supplemental employee retirement plan (“SERP”) in which the Company contributes
to the account of each individual an amount equal to the reduction in the
contribution under the Retirement Plan arising from the provisions of the 1986
Tax Reform Act. The SERP investment is primarily composed of employee
contributions.





